internal_revenue_service department of the treasury number release date index number x washington dc person to contact telephone number refer reply to cc psi date date a b c date date year dear this responds to a letter dated date together with subsequent correspondence requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated in year according to the facts submitted a b and c are the only persons that have held x stock since date the shareholders of x intended for x to be an s_corporation effective date this intent is evidenced by notes from a meeting attended by a b and c on date however a timely form_2553 election by a small_business_corporation was not filed for x sec_1362 provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation effective date accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 effective date and signed by a b and c plr-163009-01 with the appropriate service_center effective within days following the date of this letter then such election will be treated as timely made a copy of this letter should be attached to the form_2553 x and the shareholders of x must file all amended returns required as a result of the treatment of x as an s_corporation effective date prior to the expiration of the applicable_period of limitations this ruling shall be null and void should x a b or c fail to comply with the requirements of this paragraph except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours matthew lay senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
